         Case 1:18-cv-10819-LTS Document 111 Filed 01/15/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                     CIVIL ACTION NO.: 1:18-cv-10819-LTS


DONNA GAVIN,
    Plaintiff,

v.

BOSTON POLICE DEPARTMENT and
MARK HAYES,
     Defendants.




     DEFENDANTS’ MARK HAYES’S MEMORANDUM OF LAW IN SUPPORT OF HIS
                    MOTION FOR SUMMARY JUDGMENT


I.      INTRODUCTION

        The Defendant Mark Hayes (“Hayes”) moves pursuant to Fed. R. Civ. P. 56(c) for

summary judgment in his favor on all claims asserted against him within Plaintiff Donna Gavin’s

(“Plaintiff”) Second Amended Complaint, each of which arises from allegations of unlawful

retaliation under M.G.L. c. 151B. Plaintiff asserts the following claims against Hayes, all of

which are asserted pursuant to Massachusetts state law: Count II: “retaliation,” pursuant to

M.G.L. c. 151B, §4(4); Count III: “interference with the right to be free from discrimination,”

pursuant to M.G.L. c. 151B, §4(4A); and Count IV: “aiding and abetting,” pursuant to M.G.L. c.

151B, §4(5). Although Hayes absolutely denies any retaliatory motive, for purposes of this

motion only, and under the standard of review applied to the factual record in motions pursuant

to Fed. R. Civ. P. 56(c), Hayes acknowledges that there exists a material dispute of fact

regarding his motive for filing an internal complaint against Plaintiff subsequent to her engaging




                                                 1
        Case 1:18-cv-10819-LTS Document 111 Filed 01/15/21 Page 2 of 11




in protected activity. However, Hayes is entitled to summary judgment on Plaintiff’s claims

alleging retaliation against him because Plaintiff has failed to demonstrate that she suffered any

materially adverse employment action as a result of Hayes’s conduct.

II.    STANDARD OF REVIEW

       Summary judgment is appropriate when “there is no genuine issue as to any material fact

and … the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

Once the moving party shows “that there is an absence of evidence to support the nonmoving

party’s position, “the burden shifts to the nonmoving party to establish the existence of at least

one factual issue that is both genuine and material.” Mitchell v. City of Boston, 130 F. Supp. 2d

201, 208 (D. Mass. 2001) (citations and internal quotation marks omitted). “On issues where the

nonmovant bears the ultimate burden of proof, he must present definite, competent evidence to

rebut the motion.” Mesnick v. General Electric Co., 950 F.2d 816, 822 (1st Cir. 1991). “Not

every discrepancy in the proof is enough to forestall a properly supported motion for summary

judgment.” Id. Further, “[i]f the evidence is merely colorable or is not significantly probative,

summary judgment may be granted.” Mitchell, 130 F. Supp. 2d at 208.

III.   ARGUMENT

       A.      Hayes is entitled to summary judgment on Plaintiff’s claim for retaliation
               pursuant to M.G.L. c. 151B, §4(4).

       In Count II of her Second Amended Complaint, Plaintiff asserts a claim for retaliation

against Hayes, pursuant to M.G.L. c. 151B, §4(4). M.G.L. c. 151B, §4(4) makes it unlawful “for

any person, employer, labor organization or employment agency to discharge, expel or otherwise

discriminate against any person because he has opposed any practices forbidden under this

chapter or because he has filed a complaint, testified or assisted in any proceeding under [M.G.L.

c. 151B, §5].” M.G.L. c. 151B, §4(4). To make out a prima facie case of retaliation under §4(4),



                                                 2
        Case 1:18-cv-10819-LTS Document 111 Filed 01/15/21 Page 3 of 11




the Plaintiff bears the initial burden to show that: 1) she engaged in protected conduct; 2) she

suffered a material adverse employment action; and 3) a causal connection existed between the

protected conduct and the adverse action. Mole v. Univ. of Massachusetts, 442 Mass. 582, 592,

814 N.E.2d 329, 339 (2004). Protected conduct is action taken in opposition to any practices

forbidden under M.G.L. c. 151B § 4, such as the filing of a complaint, testifying or assisting in

any proceeding under M.G.L. c. 151B § 5. See M.G.L. c. 151B § 4(4); Morris v. Boston Edison

Co., 942 F.Supp. 65, 70 (D. Mass. 1996). If a plaintiff makes out a prima facie case of

retaliation, Massachusetts then applies a burden-shifting framework along the lines of

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Psy–Ed Corp. v. Klein, 459 Mass.

697, 706–707, 947 N.E.2d 520 (2011). However, a plaintiff bears the initial burden of

demonstrating that she suffered an adverse employment action resulting from the defendant’s

alleged retaliatory conduct. Id.

         For purposes of this motion, Hayes does not dispute that Plaintiff engaged in protected

conduct under M.G.L. c. 151B by submitting an internal complaint against Hayes to

Superintendent Long on April 24, 2017 and by filing a charge with the Massachusetts

Commission Against Discrimination (“MCAD”) on May 23, 2017. Although Hayes absolutely

denies any retaliatory motive, for purposes of this motion only, and under the standard of review

applied to the factual record in motions pursuant to Fed. R. Civ. P. 56(c), Hayes acknowledges

that there exists a material dispute of fact regarding his motive for filing an internal complaint

against Plaintiff subsequent to her engaging in protected activity. However, Plaintiff’s retaliation

claim against Hayes cannot survive because she has not made the necessary initial showing that

Hayes’s conduct caused her to sustain any materially adverse employment action.




                                                  3
        Case 1:18-cv-10819-LTS Document 111 Filed 01/15/21 Page 4 of 11




       The phrase “adverse employment action” refers to detrimental effects on working terms,

conditions, or privileges that are material. See MacCormack v. Boston Edison Co., 423 Mass.

652, 662–663, 672 N.E.2d 1, 7 (1996); Ritchie v. Department of State Police, 60 Mass.App.Ct.

655, 665, 805 N.E.2d 54, 63 (2004). “The alleged retaliatory action must be material, producing

a significant, not trivial, harm.” Carmona–Rivera v. Puerto Rico, 464 F.3d 14, 20 (1st Cir. 2006)

(internal citations omitted). “Massachusetts [c]ases have employed the phrase ‘adverse

employment action’ to refer to the effects on working terms, conditions, or privileges that are

material, and thus governed by the statute, as opposed to those effects that are trivial and so not

properly the subject of a discrimination action.” Sensing v. Outback Steakhouse of Florida,

LLC, 575 F.3d 145, 159 22 (1st Cir. 2009), quoting King v. City of Boston, 71 Mass.App.Ct.

460, 883 N.E.2d 316, 323 (2008). “To be adverse an action must materially change the

conditions of plaintiff['s] employ[ment].” Gu v. Boston Police Dep't, 312 F.3d 6, 14 (1st

Cir.2002). A materially adverse change in the terms and conditions of employment “must be

more disruptive than a mere inconvenience or an alteration of job responsibilities.” Marrero v.

Goya of P.R., 304 F.3d 7, 23 (1st Cir. 2002). “Work places are rarely idyllic retreats, and the

mere fact that an employee is displeased by an employer's act or omission does not elevate that

act or omission to the level of a materially adverse employment action.” Horney v. Westfield

Gage Co., Inc., 77 Fed.Appx. 24, 32-33 (1st Cir. 2003), quoting Blackie v. Maine, 75 F.3d 716,

725 (1st Cir. 1996). “Under Massachusetts law, subjective feelings of disappointment and

disillusionment,’ without ‘objective evidence that [a plaintiff] had been disadvantaged in respect

to salary, grade, or other objective terms of employment,’ are insufficient to establish that an

‘adverse employment action’” has occurred. Lavalley v. Quebecor World Book Services LLC.,

315 F.Supp.2d 136, 147 (D. Mass.2004)., quoting MacCormack, 423 Mass. at 663. There must




                                                 4
         Case 1:18-cv-10819-LTS Document 111 Filed 01/15/21 Page 5 of 11




be “real harm.” MacCormack, 423 Mass. at 664. See also Blackie, 75 F.3d at 725 (including

demotion, reduction in salary and divestment of significant responsibilities as examples of

adverse employment actions).

        Plaintiff has not suffered any materially adverse employment action as a result of Hayes’s

May 2017 internal complaint against her. The Department’s Internal Affairs Division conducted

an investigation into Hayes’s internal complaint and sustained aspects of it. Defendant Mark

Hayes’s Statement of Undisputed Facts in Support of His Motion for Summary Judgment

(“SOF”) at ¶19. However, Plaintiff has never received any discipline as a member of the Boston

Police Department. SOF at ¶¶20-21. Hayes has never imposed any discipline on Plaintiff and

she has not received any discipline resulting from Hayes’s internal complaint against her. SOF

at ¶¶20-21.

        Hayes’s internal complaint against Plaintiff has also not affected Plaintiff’s supervision in

her current position or any of the duties to which Plaintiff is assigned. SOF at ¶¶22-24. Indeed,

Plaintiff’s current supervisor, who has supervised Plaintiff since August 2019 was never even

informed of the results of the Department’s investigation into Hayes’s internal complaint.1 SOF

at ¶¶22-24.




1
  To the extent Plaintiff is alleging that Hayes’s written criticism of the HTU file contents that he
provided her at a May 2, 2017 meeting was a materially adverse employment action, it is clear that this
act cannot sustain a retaliation claim. There is no evidence which would demonstrate that Hayes’s
criticism of HTU file contents had a materially adverse effect on Plaintiff’s employment or even
contained any criticism specific to the Plaintiff. Plaintiff was not disciplined as a result of this criticism
and Hayes did not raise the issue with Plaintiff again. SOF at ¶8. Further, Hayes conducted his review of
the file contents in early April and had already completed his review well prior to Plaintiff making her
initial internal complaint to Superintendent Long on April 24, 2017. SOF at ¶¶5-7. Indeed, Hayes e-
mailed Plaintiff on April 20, 2017, to schedule the May 2, 2017 meeting to discuss issues he discovered
regarding the content of these files. SOF at ¶¶5-7. Additionally, Plaintiff has not produced any evidence
within the summary judgment record to demonstrate that this particular criticism of the file contents was
unfounded.


                                                       5
        Case 1:18-cv-10819-LTS Document 111 Filed 01/15/21 Page 6 of 11




       Hayes’s actions, which have not caused any materially adverse change to Plaintiff’s

employment, do not support a cognizable retaliation claim. See Wyse v. Summers, 100

F.Supp.2d 69, 77 (D. Mass. 2000) (noting that no adverse employment action occurs where the

alleged retaliatory act had no tangible consequences on the employee's job); Bhatti v. Trustees of

Boston University, 659 F.3d 64, 73 (1st Cir. 2011) (employer’s written reprimand not an adverse

employment action where it carried no tangible consequences); O'Brien v. Robbins, 679

F.Supp.2d 212, 271 n. 7 (D. Mass. 2010) (improperly motivated negative performance evaluation

could not constitute adverse action without having tangible negative effect on plaintiff’s

promotion); Lavalley, 315 F.Supp.2d 136 (D. Mass. 2004) (relegation to tasks in an isolated

work space, isolation from co-workers, and excessive reprimands unlikely to rise to the level of

adverse employment action under Massachusetts law); Boutin v. Home Depot U.S.A., Inc., 490

F.Supp.2d 98, 106 (D. Mass. 2007) (personality conflict with supervisor and supervisor’s

“snubbing” and “nitpicking” did not constitute material adverse action).

       To the extent Plaintiff is relying on her March 23, 2019 transfer of assignment from the

Family Justice Unit to the Boston Police Training Academy as the basis of her retaliation claim

against Hayes, her claim must still fail. First, Plaintiff has not demonstrated that Hayes caused

her transfer. Hayes does not have the ability to reassign personnel. SOF at ¶13. Personnel

transfers are made by and at the discretion of the Boston Police Commissioner. SOF at ¶13.

Transfers are common within the Boston Police Department and personnel are transferred

between assignments all the time. SOF at ¶14. Prior to her 2019 transfer, Plaintiff had worked

in approximately nineteen different assignments across the City in different patrol districts and

specialized units with varying duties and had been transferred between assignments

approximately eighteen times during her career. SOF at ¶15. Plaintiff has testified that she does




                                                 6
         Case 1:18-cv-10819-LTS Document 111 Filed 01/15/21 Page 7 of 11




not know why she was transferred and the summary judgment record is devoid of evidence

demonstrating that Hayes’s 2017 complaint was the cause of Plaintiff’s personnel transfer nearly

two years later. SOF at ¶18.

        Also, Plaintiff’s transfer was not materially adverse. Adverse employment actions may

encompass transfers of assignments but only where they are materially disadvantageous.

Cherkaoui v. City of Quincy, 213 F. Supp. 3d 264, 277 (D. Mass. 2016), aff'd, 877 F.3d 14 (1st

Cir. 2017), citing Hernandez Torres v. Intercontinental Trading, Inc., 158 F.3d 43, 47 (1st Cir.

1998). “Prohibited retaliatory actions are those that constitute a change in working conditions

that ‘create a material disadvantage in the plaintiff's employment.’” Shervin v. Partners

Healthcare System, Inc., 2 F.Supp.3d 50, 74, (D. Mass. 2014), quoting Ritchie v. Dep't of State

Police, 60 Mass.App.Ct. 655, 665 (2004). Thus, “a transfer or reassignment that involves only

minor changes in working conditions normally does not constitute an adverse employment

action.” Marrero v. Goya of P.R., Inc., 304 F.3d 7, 23 (1st Cir. 2002). It is not enough that an

employee feels “stigmatized and punished” by a reassignment. Id. at 25. Whether an action is

materially adverse to a plaintiff is judged under an objective rather than subjective standard.

Burns v. Johnson, 829 F.3d 1, 10 (1st Cir. 2016).

        Plaintiff’s lateral transfer did not create a material disadvantage in her employment. The

transfer did not impact Plaintiff’s rank as a Lieutenant Detective, pay, schedule, hours,

substantial benefits2, access to training or overtime or use of a private office. SOF at ¶16. Like

her former assignment, Plaintiff’s current position entails substantial supervisory duties. SOF at

¶17. It also involves conducting departmental instruction and training regarding human

trafficking and crimes against children. SOF at ¶17. As the Lieutenant Detective at the Training


2
 In her current assignment, Plaintiff is not assigned a Department-owned vehicle as she was in her former
assignment. SOF at ¶16.


                                                   7
           Case 1:18-cv-10819-LTS Document 111 Filed 01/15/21 Page 8 of 11




Academy, Plaintiff conducts officer trainings, including on the topics of child abuse and sexual

abuse and exploitation, human trafficking and the use of body cameras, as well as other training

curriculum. She is also in charge of executing the Department’s electronic in-service learning

(“e-learning”), including the development of an e-learning training regarding human trafficking.

SOF at ¶17. She also oversees all Department testing and exams. SOF at ¶17. Plaintiff also

commands approximately two sergeants, eighteen sworn officers, and multiple civilian

employees. SOF at ¶17. For these reasons, Plaintiff has failed to demonstrate that she suffered

any materially adverse employment action as a result of Hayes’s conduct and Hayes is entitled to

summary judgment on Plaintiff’s claims alleging retaliation against him.

          B.     Hayes is entitled to summary judgment on Plaintiff’s claim for retaliatory
                 interference pursuant to M.G.L. c. 151B, §4(4A).

          In Count III, Plaintiff asserts claim pursuant to M.G.L. c. 151B, §4(4A) which also

alleges unlawful retaliation by Hayes. M.G.L. c. 151B, § 4(4A) makes it unlawful for “any

person to coerce, intimidate, threaten, or interfere with another person in the exercise or

enjoyment of any right granted or protected by [M.G.L. c. 151B] or to coerce, intimidate,

threaten or interfere with such other person for having aided or encouraged any other person in

the exercise or enjoyment of any such right granted or protected by this chapter.” M.G.L. c.

151B, § 4(4A). In this Count, Plaintiff specifically alleges that she “exercised rights granted

and/or protected under M.G.L. c.151B” and “Defendant Hayes interfered, coerced, intimidated

and/or threatened Plaintiff as a result of her activities.” Plaintiff’s Second Amended Complaint

at ¶82.

          A claim under M.G.L. c. 151B, §§4(4A) “is commonly called a ‘retaliation claim,’ even

though the statute does not use this term.” Pontremoli v. Spaulding Rehab. Hosp., 51 Mass.

App. Ct. 622, 625, 747 N.E.2d 1261, 1264 (2001), citing Bain v. Springfield, 424 Mass. 758,



                                                  8
        Case 1:18-cv-10819-LTS Document 111 Filed 01/15/21 Page 9 of 11




765, 678 N.E.2d 155 (1997). “To maintain a claim of retaliation under sections 4(4) and 4(4A),

the plaintiff has the burden of establishing (1) that he engaged in protected conduct; (2) that he

suffered adverse action; and (3) that a causal connection existed between the protected conduct

and the adverse action.” Dyer v. East Coast Diners, LLC, 33 F.Supp.3d 82, 93 (D. Mass. 2014),

citing Bolduc v. Town of Webster, 629 F.Supp.2d 132, 155 (D. Mass. 2009). In claim for

retaliation under M.G.L. c. 151B, §4(4A), “a plaintiff must establish the basic fact that he was

subjected to an adverse employment action because of his protected activity.” Blockel v. J.C.

Penney Co., Inc., 337 F.3d 17, 27 (1st Cir. 2003), citing Pontremoli., 51 Mass.App.Ct. at 625;

Dyer v. East Coast Diners, LLC, 33 F.Supp.3d 82, 93 (D. Mass. 2014) (claim under M.G.L. c.

151B § 4(4A) includes a showing “that some detrimental action occurred in response to the

employees' assertion of protected rights.”) Therefore, Plaintiff’s retaliatory interference claim

pursuant to 151B, §§4(4A) against Hayes fails for the same reasons as her retaliation claim under

§4(4); she has failed to demonstrate that she has suffered any objective and materially adverse

employment action as a result of Hayes’s conduct.

        C.     Hayes is entitled to summary judgment on Plaintiff’s claim for aiding and
               abetting retaliation pursuant to M.G.L. c. 151B, §4(5).

       In Count IV, Plaintiff asserts a claim pursuant to M.G.L. c. 151B, §4(5) alleging that

“Defendant Hayes aided, abetted, incited, compelled and/or coerced BPD into retaliating against

Plaintiff.” Plaintiff’s Second Amended Complaint at ¶85. M.G.L. c. 151B, § 4(5) makes it

unlawful for any person to aid or abet the doing of any of the acts forbidden under G.L. c. 151B.

Lopez v. Com., 463 Mass. 696, 712, 978 N.E.2d 67, 81 (2012), citing M.G.L. c. 151B, § 4(5). In

order to prevail on an aiding and abetting claim under § 4(5), a plaintiff must show (1) that the

defendant committed “a wholly individual and distinct wrong ... separate and distinct from the

claim in main”; (2) “that the aider or abettor shared an intent to discriminate not unlike that of



                                                  9
        Case 1:18-cv-10819-LTS Document 111 Filed 01/15/21 Page 10 of 11




the alleged principal offender”; and (3) that “the aider or abettor knew of his or her supporting

role in an enterprise designed to deprive [the plaintiff] of a right guaranteed him or her under

G.L. c. 151B.” Lopez v. Com., 463 Mass. at 712., citing Harmon v. Malden Hosp., 19 Mass.

Discrimination L. Rep. 157, 158 (1997).

       Plaintiff’s aiding and abetting claim fails because, as described above, she cannot sustain

a viable underlying retaliation claim since she has failed to demonstrate an adverse employment

action. “An aiding and abetting claim under §4(5) … is …‘entirely derivative of the

discrimination claim.’” Lopez v. Com., 463 Mass. 696, 714 (2012), quoting Abramian v.

President & Fellows of Harvard College, 432 Mass. 107, 122 (2000). “[B]ecause an aiding and

abetting claim under section 4(5) requires proof that the aider or abetter shared an intent to

discriminate not unlike that of the alleged principal offender, the claim is wholly derivative of

the underlying claim of discrimination, and fails as a matter of law if the underlying claim of

discrimination fails.” Coogan v. FMR, LLC, 264 F. Supp. 3d 296, 308 (D. Mass. 2017), citing

Fisher v. Town of Orange, 885 F.Supp.2d 468, 476–77 (D. Mass. 2012). See Furtado v.

Standard Parking Corp., 820 F. Supp. 2d 261, 279 (D. Mass. 2011) (Plaintiff’s aiding and

abetting claims fails where underlying retaliation claim is unsubstantiated).

       Additionally, “[t]here must exist direct evidence to permit a reasonable fact finder to

conclude that the aider/abettor possessed the requisite intent and knowledge of the unlawful

enterprise to render himself or herself liable under an accessory liability theory.” Harmon, 19

M.D.L.R. at 158. “Moreover, as with a claim for interference, a claim of aiding and abetting

requires showing a defendant's intention to provide substantial, supporting assistance to

intentional conduct in violation of the Massachusetts General Laws chapter 151B.” Furtado, 820

F.Supp.2d at 279, citing Planned Parenthood League of Mass., Inc. v. Blake, 417 Mass. 467, 481,




                                                 10
        Case 1:18-cv-10819-LTS Document 111 Filed 01/15/21 Page 11 of 11




631 N.E.2d 985 (1994). Plaintiff has also failed to demonstrate that Hayes colluded with his

employer with a shared intent to unlawfully retaliate against her. Therefore, Plaintiff’s claim

pursuant to M.G.L. c. 151B, §4(5) cannot succeed and Hayes is entitled to summary judgment.

IV.    CONCLUSION

       For the foregoing reasons, the Defendant Mark Hayes respectfully requests that this

Court grant summary judgment on his behalf on all counts and claims asserted against him in

Plaintiff’s Second Amended Complaint.


                                      Respectfully submitted,

                                      Defendant,
                                      MARK HAYES,
                                      By his attorney,

                                      /s/ Evan C. Ouellette
                                      Evan C. Ouellette, BBO# 655934
                                      BRODY, HARDOON, PERKINS & KESTEN, LLP
                                      699 Boylston Street
                                      Boston, MA 02116
                                      (617) 880-7100
                                      eouellette@bhpklaw.com

Dated: January 15, 2021


                                CERTIFICATE OF SERVICE

       I hereby certify that this document was filed through the ECF system and will therefore

be sent electronically to the registered participants as identified on the Notice of Electric Filing

(NEF) and paper copies will be sent to those participants indicated as non-registered participants.

                                      /s/ Evan C. Ouellette
                                      Evan C. Ouellette, BBO# 655934

Dated: January 15, 2021




                                                11
